DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see arguments, filed 12/03/2021, with respect to the rejection of claims 1-17 have been fully considered and are persuasive.  The rejection of claims 1-17 has been withdrawn. 
The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A multilayer electronic component comprising: a body including a dielectric layer and internal electrodes alternately stacked with the dielectric layer interposed therebetween; and an external electrode disposed on the body and connected to the internal electrodes, wherein an end portion of at least one of the internal electrodes in a longitudinal direction of the body is thicker than a central portion of the at least one of the internal electrodes, and a ratio t2/t1 of a thickness t2 of the end portion to a thickness t1 of the central portion satisfies 1.1 ≤ t2/t1 ≤1.5, and wherein a content of copper (Cu) included in the end portion of the at least one of the internal electrodes is different than a content of copper (Cu) included in the central portion of the at least one of the internal electrodes.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “a ratio t2/t1 of a thickness t2 of the end portion to a thickness t1 of the central portion satisfies 1.1 ≤ t2/t1 ≤1.5, and wherein a content of copper (Cu) included in the end portion of the at least one of the internal electrodes is different than a content of copper (Cu) included in the central portion of the at least one of the internal electrodes” in combination with the other claim limitations. 

Regarding independent claim 11, the prior art fails to teach or suggest, alone or in combination:
A multilayer electronic component, comprising: external electrodes disposed on side surfaces of a body of the component opposing each other in a length direction; and 3Application No.: 16/867,039 internal electrodes having opposing polarities disposed alternately with a dielectric layer interposed therebetween in a thickness direction, each of the internal electrodes having an end portion contacting a corresponding external electrode and a central portion extending away from the end portion in the length direction, wherein a ratio t2/t1 of a thickness t2 of at least one of the end portions to a thickness t1 of the corresponding central portion satisfies 1.1 ≤ t2/t1 ≤ 1.5, and wherein the at least one of the end portions has an upper and lower surface respectively offset from an upper and lower surface of the corresponding central portion in the thickness direction.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein a ratio t2/t1 of a thickness t2 of at least one of the end portions to a thickness t1 of the corresponding central portion satisfies 1.1 ≤ t2/t1 ≤ 1.5, and wherein the at least one of the end portions has an upper and lower surface respectively offset from an upper and lower surface of the corresponding central portion in the thickness direction” in combination with the other claim limitations. 

Regarding independent claim 15, the prior art fails to teach or suggest, alone or in combination:
A multilayer electronic component, comprising: a body having a first external electrode disposed on a first side surface and a second electrode disposed on a second side surface opposite the first side surface in a length direction, the body comprising: first internal electrodes exposed through the first side wherein a ratio t2/t1 of a thickness t2 of at least one of the end portions to a thickness t1 of the corresponding central portion satisfies 1.1 ≤ t2/t1 ≤ 1.5, and wherein (1) a content of copper (Cu) included in the end portion of at least one of the first or second internal electrodes is different than a content of copper (Cu) included in the central portion of the at least one of the first or second internal electrodes, or (2) wherein the end portion of at least one of the first or second internal electrodes has an upper and lower surface respectively offset from an upper and lower surface of the central portion of the at least one of the first or second internal electrodes in the thickness direction.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein a ratio t2/t1 of a thickness t2 of at least one of the end portions to a thickness t1 of the corresponding central portion satisfies 1.1 ≤ t2/t1 ≤ 1.5, and wherein (1) a content of copper (Cu) included in the end portion of at least one of the first or second internal electrodes is different than a content of copper (Cu) included in the central portion of the at least one of the first or second internal electrodes, or (2) wherein the end portion of at least one of the first or second internal electrodes has an upper and lower surface respectively offset from an upper and lower surface of the central portion of the at least one of the first or second internal electrodes in the thickness direction” in combination with the other claim limitations. 



Cited Prior Art
LIM et al (US 2016/0196917) teaches relevant art in Fig. 4.
Celik et al (US 2004/0256603) teaches relevant art in [0015-0022].
Nishikawa et al (US 2007/0025056) teaches relevant art in [0006].
Kim et al (US 2014/0240898) teaches relevant art in [0023].
LEE et al (US 20160087189) teaches relevant art in Fig. 2-3.
Lee et al (US 20120307415) teaches relevant art in Fig. 1.
Ito et al (US 20100008017) teaches relevant art in Fig. 2.
Yamaguchi et al (US 2004/0190221) teaches relevant art in Fig. 1.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848